Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The title has been amended as follows: 
SYSTEMS AND METHODS OF PARALLEL AND DISTRIBUTED PROCESSING OF DATASETS FOR MODEL APPROXIMATION

Reasons for Allowance
The title of the application was not descriptive, so the examiner has amended the title in the same manner as the title of parent application 16/401,748, which was filed by the applicant in an amendment during prosecution of the parent application.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches “in response to determining that the data model does not contain a hierarchical structure, perform expectation propagation on the dataset for the data model to approximate the data model for the dataset with an approximate data model having a hierarchical structure” in the context of independent claims 1, 10, and 19. Bishop et al. (U.S. 2006/0115145) teaches using expectation propagation to approximate posterior probabilities when analytic solutions are . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAL SCHNEE/Primary Examiner, Art Unit 2129